            Case 1:20-cv-01809 Document 1 Filed 07/02/20 Page 1 of 25




                               UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT COLUMBIA


DISTRICT OF COLUMBIA,                           :
                                                :         [Removal from the Superior Court of
                  Plaintiff,                    :         the District Columbia, Case No.: 2020
                                                :         CA 002697 B]
       v.                                       :
                                                :
ELEVATE CREDIT, INC.,                           :         Civil Action No.:__________
                                                :
                  Defendant.                    :
                                                :

                                   NOTICE OF REMOVAL

       Defendant Elevate Credit, Inc. (“Elevate”) hereby removes this civil action from the

Superior Court of the District Columbia to the United States District Court for the District of

Columbia. This Court has jurisdiction under 28 U.S.C. §§ 1331 and 1441.

       The Complaint in this action challenges interest rates lawfully charged by state-chartered

banks under a federal statutory and regulatory scheme administered by the Federal Deposit

Insurance Corporation (“FDIC”). The Complaint similarly challenges Elevate’s lawful role as a

service provider for state-chartered banks, a role also regulated by the FDIC. The Complaint’s

Counts are dependent on interest rate allegations that give rise to complete preemption under

federal law and the allegations implicating the FDIC’s pervasive regulatory oversight raise

significant questions of federal law. Both provide grounds for removal under controlling law.

       In further support of this Notice of Removal, Elevate states as follows:

                                  PROCEDURAL HISTORY

       1.     On June 5, 2020, Plaintiff, the District of Columbia (the “District”), filed this action

in the Superior Court of the District Columbia, Case Number 2020 CA 002697 B.
            Case 1:20-cv-01809 Document 1 Filed 07/02/20 Page 2 of 25




       2.      On June 5, 2020, Elevate, by counsel, accepted service of the Complaint, Summons,

Initial Order and Information Sheet. True and correct copies of the Complaint, Summons, Initial

Order and Information Sheet are attached as Exhibit 1.

       3.      On June 22, 2020, the parties filed a Consent Motion Extending Time for Defendant

to Respond to the Complaint. A true and correct copy of the Motion is attached as Exhibit 2.

       4.      On June 29, 2020, the Court granted Elevate’s motion. A true and correct copy of

the Order granting Elevate’s Motion to Extend is attached as Exhibit 3.

       5.      The documents attached as Exhibits 1, 2, and 3 constitute all of the process,

pleadings, and orders served on Elevate, and are attached pursuant to 28 U.S.C. § 1446(a).

                                    TIMELINESS OF REMOVAL

       6.      Elevate’s removal notice is timely under 28 U.S.C. § 1446(b). It is filed within

thirty (30) days after service of the Summons and Complaint on June 5, 2020.

                                                VENUE

       7.      The Superior Court of the District of Columbia is located within the United States

District Court of the District of Columbia. Therefore, venue is proper in this Court pursuant to 28

U.S.C. § 88 because it is “the district and division embracing the place where such action is

pending.” 28 U.S.C. § 1441(a).

                        BACKGROUND FOR THIS REMOVAL PETITION

       8.      The Complaint challenges the legality and compliance with Washington, District

of Columbia (“D.C.”) usury laws of certain loans offered be state-chartered banks to, and in some

cases accepted by, D.C. residents. The District acknowledges that the loans were made by two

state-chartered banks: FinWise Bank (“FinWise”), a Utah chartered bank, and Republic Bank &




                                                2
             Case 1:20-cv-01809 Document 1 Filed 07/02/20 Page 3 of 25




Trust Company (“Republic”), a Kentucky chartered bank (collectively, the “state-chartered

banks”). Compl. ¶¶ 10 and 22.

       9.      According to the Complaint, Elevate allegedly provided marketing, underwriting,

and other services to FinWise and Republic in connection with their loans.

       10.     The District asserts four claims against Elevate under the District of Columbia

Consumer Protection Procedures Act (“CPPA”), D.C. Code §§ 28-3901, et seq. Complaint ¶¶ 80-

103.

       11.     In Count One, the District alleges that Elevate made misrepresentations and

omissions in violation of § 28-3904(b), (e), (f) and (f-1). Complaint ¶ 80-88. The District

maintains that Elevate expressly or impliedly misrepresented that it had a money lender license

required for lenders that are otherwise exempt. Id. ¶ 86. The District also maintains that Elevate

represented that the offer of the loans through FinWise and Republic was legal, when the District

maintains that it was illegal. Further, the District maintains that Elevate failed to disclose or

adequately disclose that the loans contain an APR in excess of the D.C.’s usury limits, which

purportedly apply to these loans made through FinWise and Republic. Complaint ¶ 88(a).

       12.     In Count Two, the District alleges unfair and unconscionable practices in violation

of 28-3904(r). Complaint ¶¶ 89-92. The District alleges that Elevate, by its conduct in connection

with the loans made through FinWise and Republic was “knowingly offering, providing, servicing,

and marketing predatory, high-cost loans” to D.C. consumers. Complaint ¶ 91.

       13.     In Count Three, the District alleges that Elevate violated § 28-3904(ff) and the

prohibition against engaging in unfair or deceptive trade practices. Complaint ¶¶ 93-99. This

alleged violation is premised on the usury limits found in §§ 28-3301(a), § 28-3308(a), and 28-

3302(a). Complaint ¶ 95.



                                                3
               Case 1:20-cv-01809 Document 1 Filed 07/02/20 Page 4 of 25




         14.    In Count Four, the District alleges that Elevate violated D.C. Municipal Regulations

by loaning money without obtaining a license as a money lender under 16 DCMR §§ 201.1 and

200.4. The District asserts that this is an unlawful trade practice under § 28-3904(dd).

                   FEDERAL REGULATION OF STATE-CHARTERED BANKS
                         AND THEIR SERVICE PROVIDERS

                  The Relationship Between Elevate and the State-Chartered Banks

         15.    The Complaint contains various conclusory allegations that obscure the nature of

the activities in which the state-chartered banks and Elevate engage and the relationship between

Elevate and the state-chartered banks. These activities and those relationships are, however,

critical to the basis for this removal petition.

         16.    At the core of each of the claims against Elevate is the allegation that loans made

by FinWise and Republic were illegal because they violated D.C. usury laws. Allegations that the

interest rates in the loans are unlawful, unfair, unconscionable or deceptive are contained in each

Count.

         17.    The state-chartered banks’ loan programs, their loans, their interest rates and

Elevate’s role as a service provider for each state-chartered bank are each regulated under a

statutory structure enacted by Congress and administered by the FDIC.

         18.    Consistent with that federal statutory scheme, the state-chartered banks, FinWise

and Republic Bank, respectively, operate lawfully in D.C. under longstanding and uncontested

banking principles that allow exportation of interest rates from the states in which each bank is

located.

         19.    That same federal regulatory scheme also allows the state-chartered banks to

engage service providers like Elevate to facilitate banking operations under the auspices of the




                                                   4
             Case 1:20-cv-01809 Document 1 Filed 07/02/20 Page 5 of 25




longstanding and well-developed body of federal law and regulatory guidance that encompasses

the activities of Elevate and the state-chartered banks without regard to state usury laws.

                                   Elevate’s Role as Service Provider

       20.     Elevate offers online solutions that allow banks to originate loans and line of credit

products. Declaration of Scott Greever (“Greever Decl.”) ¶ 2, attached as Exhibit 4. Elevate

provides marketing services to banks in connection with those credit products. It also licenses to

banks its website, technology platform and proprietary credit and fraud scoring models to support

the banks’ origination and servicing of credit products to consumers. Id.

       21.     Elevate is a technology and marketing service provider to the state-chartered banks.

Complaint ¶¶ 10, 22; Greever Decl. ¶ 3.

       22.     It provides its technology platform and marketing services in connection with the

Elastic line of credit product, originated by Republic, and RISE installment loan product,

originated by FinWise. Complaint ¶ 20; Greever Decl. ¶ 4. Both programs were offered to

residents in D.C.; the state-chartered banks have ceased lending in D.C. Id.

       23.     Elevate and FinWise executed a Joint Marketing Agreement and a Technology and

Support Agreement related to the FinWise RISE loan product. Greever Decl. ¶ 5. Elevate and

Republic executed a Joint Marketing Agreement and a License and Support Agreement related to

the Republic Elastic line of credit product. Id. Elevate’s role as service provider in connection

with these credit programs is set forth in those contracts. Id.

       24.     In its role as service provider, Elevate supports the state-chartered banks’

operational activities related to the FinWise RISE and Republic Elastic lending programs. Greever

Decl. ¶ 6.




                                                  5
             Case 1:20-cv-01809 Document 1 Filed 07/02/20 Page 6 of 25




       25.     Elevate provides underwriting support to FinWise and Republic. Greever Decl. ¶

7. FinWise and Republic control and approve the underwriting criteria and terms and conditions

related to the FinWise Rise and Republic Elastic programs. Id. FinWise and Republic establish

the underwriting guidelines that apply to those programs. Id. Elevate presents to FinWise and

Republic suggested underwriting criteria in accordance with those guidelines. Id. Upon approval

by FinWise and Republic, Elevate implements that criteria through the platform each bank licenses

from Elevate to originate their respective credit products.

       26.     Elevate also assists in creating marketing collateral for each credit program.

Complaint ¶ 17; Greever Decl. ¶ 8. FinWise and Republic establish the parameters for the

marketing services Elevate is obligated to perform. Id. Elevate creates and presents to FinWise

and Republic drafts of marketing materials in accordance with those guidelines. Complaint ¶ 25;

Id. The state-chartered banks review, edit and approve the content and means of disseminating all

marketing collateral related to their respective programs. Id. This review and approval process is

documented by Elevate; marketing material is not disseminated until it is approved.               Id.

Specifically, Elevate is required by contract to disclose that FinWise is the lender and creditor for

the FinWise RISE program and that Republic is the lender and creditor for the Republic Elastic

program. Id.

       27.     Elevate employs a similar process for legal disclosures related to the FinWise RISE

and Republic Elastic loans. Greever Decl. ¶ 9. FinWise and Republic control and approve the

content of all disclosures related to their respective programs. Id. Those disclosures state that

FinWise and Republic are the lenders and creditors for FinWise RISE and Republic Elastic credit

products, respectively. Id.




                                                 6
             Case 1:20-cv-01809 Document 1 Filed 07/02/20 Page 7 of 25




       28.     FinWise and Republic each maintain a consumer compliance management program

for their credit products. Greever Decl. ¶ 10. Pursuant to these compliance programs, Elevate is

required to: (i) perform and submit to regular and ongoing testing by each bank; (ii) perform and

submit to regular and ongoing audits by each bank; and (iii) report any program-related issues to

the banks (among other things). Id. FinWise and Republic each conduct regular on-site visits to

Elevate. Id. Each bank also has a compliance team that interfaces on an ongoing basis with Elevate

on a range of compliance matters concerning Elevate’s support of the FinWise RISE and Republic

Elastic products. Id.

       29.       Elevate provides limited support to FinWise and Republic after each bank

originates loans under their respective credit programs. Greever Decl. ¶ 11. The platforms that

FinWise and Republic license from Elevate support automated and self-servicing activities for

customers. Id; Complaint ¶ 20. FinWise and Republic contract directly with independent third

parties that provide telephone and other real-time support to FinWise RISE and Republic Elastic

borrowers. Id. The state-chartered banks and/or their other independent service providers process

ACH files, ad hoc payments, and customer-service-initiated payments for the FinWise RISE and

Republic Elastic programs. Id.

       30.       Elevate does not own or purchase any interest in FinWise RISE or Republic

Elastic credit products. Greever Decl. ¶ 12.

                        FDIC Regulatory Oversight of State-Chartered Banks

       31.     In all aspects of their lending and their relationship with Elevate, the state-chartered

banks are subject to statutes, regulations and regulatory guidance administered by the FDIC. The

FDIC supervises and regulates state-chartered banks (and other institutions) by identifying,

monitoring and addressing risks in order to promote the stability of the nation’s banking system.



                                                  7
              Case 1:20-cv-01809 Document 1 Filed 07/02/20 Page 8 of 25




        32.     With respect to the allegations in the Complaint, the charging of interest rates and

their exportation falls within the FDIC’s regulatory prerogative as applied to state-chartered banks.

The FDIC is regulatory oversight of state-chartered banks squarely encompasses the interest rates

the banks charge in connection with their respective loan programs. The regulatory scheme

permits the banks to export interest rates from the states in which they are located to avoid

discrimination against state-chartered lenders. 12 U.S.C. § 1831d(a).

        33.     The federal statutes and operative regulatory scheme expressly contemplate that the

enforcement of state usury laws will be impacted by federal regulation. The federal statutory

structure impairs the enforcement of state usury laws to the extent they would frustrate the

exportation of interest rates by a state-chartered bank and thereby discriminate against those banks,

and adversely affect their financial stability.

               FDIC Regulatory Oversight of State-Chartered Bank Service Providers

        34.     Under the FDIC’s regulatory auspices, the state-chartered banks must monitor and

oversee Elevate in its role as a service provider. 12 U.S.C. § 1820(d)(1); 12 C.F.R. § 337.12(a).

        35.     The Bank Service Company Act allows the state-chartered banks to engage service

providers like Elevate, by contract or otherwise, to perform bank-related function on behalf of the

bank. 12 U.S.C. § 1867(c). Those service providers are subject to regulation and examination by

the FDIC as if the services were provided by the bank itself. 12 U.S.C. § 1867(c)(1).

        36.       The FDIC also establishes the requirements and responsibilities concerning the

state-charted banks’ risk-management procedures and due diligence in monitoring their third party

service providers. The FDIC holds the state-chartered banks responsible for their relationships

with third party providers, including service providers like Elevate. 12 U.S.C. §§ 1813(q),

1813(u); 12 U.S.C. § 1867(c)(1).



                                                  8
             Case 1:20-cv-01809 Document 1 Filed 07/02/20 Page 9 of 25




       37.       Pursuant to its statutory and regulatory authority, FDIC also has issued formal

and informal guidance addressing state-chartered banks’ relationships with their service providers

in the exercise of their banking powers.

       38.       The FDIC has issued guidance that establishes guideposts for banks that engage

in third-party relationships to facilitate certain operations or make available products and services

that are not offered by the institution itself. FDIC, Guidance for Managing Third-Party Risk, FIL-

08-044 (June 4, 2008);

       39.       The FDIC has also addressed the incorporation of technology-enabled service

providers like Elevate in connection with general bank services like those implicated here. See

FDIC, Required Notification for Compliance with the Bank Service Company Act, FIL-49-99

(June 3, 1999) (noting that “an ever-increasing number of institutions are contracting with third

parties to offer technology-related services”); FDIC, Bank Technology Bulletin on Outsourcing,

FIL 50-2001 (June 4, 2001) (noting that the bulletin was offered as an informational resource on

how to select service providers and draft contract terms when outsourcing for technology products

and services).

       40.       An FDIC forum in May of 2018 focused specifically on “emerging technologies

that are transforming banking operations, the impact of emerging technologies on retail banking,

including new and innovative delivery channels, enhanced customer experiences, economic

inclusion; and consumer financial data access.” FDIC Forum: Use of Technology in the Business

of Banking, FIL-15-2018 (April 5, 2018).

       41.       The FDIC also issued in February 2020 a guide specifically for third party

technology service providers like Elevate to “encourage innovation that meets consumer demand.”

FDIC, Conducting Business With Banks: A Guide for Fintechs and Third Parties (February 2020).



                                                 9
             Case 1:20-cv-01809 Document 1 Filed 07/02/20 Page 10 of 25




The FDIC noted that this guide is the first in a series of new resources tailored specifically for

digital-first technology providers that partner with banks. Id.

       42.      The FDIC similarly has focused on the use of technology in connection with

lending programs. That guidance highlights how banks’ use of third-party service providers like

Elevate may “enable institutions to lower costs of delivering credit products and to achieve

strategic or profitability goals.” FDIC, Proposed Examination Guidance for Third-Party Lending,

FIL-50-2016 (July 29, 2016).

       43.     Notably, the prudential regulators – including the FDIC – released in May 2020

long-awaited Interagency Lending Principles for Offering Responsible Small-Dollar Loans, which

encompasses the loan programs at issue in this matter. FDIC, Interagency Lending Principles for

Offering Responsible Small-Dollar Loans, FIL-58-2020 (May 20, 2020) (“Small Dollar

Guidance”).

       44.     The Small Dollar guidance encourages various financial institutions to offer

responsible small-dollar loans to help customers meet their ongoing credit needs. Id. at 1-2. It

further notes that small dollar lending programs offered by banks “could include effectively

managed deployment of innovative technology or processes for customers who may not meet a

financial institution’s traditional underwriting standards” and “can be implemented through

effectively managed third-party relationships.” Id. These programs can also employ technologies,

and automation in the underwriting process to lower the cost of providing loans. Id.

                               BASIS FOR REMOVAL JURISDICTION

       45.     This is a civil action over which this Court has original jurisdiction pursuant to 28

U.S.C. § 1331 (federal question), and is one that may be removed to this Court pursuant to the

provisions of 28 U.S.C. § 1446.



                                                 10
              Case 1:20-cv-01809 Document 1 Filed 07/02/20 Page 11 of 25




        46.      The FDIC’s regulation of state-chartered banks, including with respect to interest

rates, service providers and technological innovations implicated in this action, intends to ensure

the soundness and stability of the nation’s banking system. A fundamental part of maintaining

that soundness and stability resides in the exportation of interest rates for loans originated by state-

chartered banks, including in loans that they assign or sell. Exportation of interest rates is

necessary to maintain adequate levels of capital and liquidity, to diversify risk, and to help make

funds available for lending. The ability to assign loans with these exportable rates serves these

same systemic goals as well.

        47.     The Complaint in this action perceptibly impacts the established federal regulatory

scheme and the structure it implements. Under this regulatory scheme, the state-chartered banks

loans are lawful, the sale and assignment of those loans is lawful, and the state-chartered banks’

relationships with Elevate are lawful. The service provider role undertaken by Elevate likewise is

expressly contemplated by the regulatory scheme and there is nothing unlawful about Elevate’s

performance of that role.

        48.      The Complaint also directly raises the question of whether state law usury claims

can be brought against a service provider like Elevate, consistent with existing FDIC oversight and

regulation.

        49.      In both these respects, the Complaint requires resolution of how the federal

regulatory scheme can be given its intended effect in the face of its claims. Issues of federal law

are, accordingly, embedded in the resolution of this controversy, as are substantial federal policies

implemented by the regulatory scheme and the oversight it contemplates.

        50.     Federal question jurisdiction exists when an action presents a claim “arising under

the Constitution, laws, or treaties of the United States.” 28 U.S.C. § 1331. Under the well- pleaded



                                                  11
              Case 1:20-cv-01809 Document 1 Filed 07/02/20 Page 12 of 25




complaint rule, a claim ordinarily arises under federal law only when a federal question is

presented on the face of the complaint. See Caterpillar Inc. v. Williams, 482 U.S. 386, 392 (1987).

There are, however, exceptions to the well-pleaded complaint rule including with respect to state

law claims that (i) are completely preempted or (ii) that implicate significant federal issues and

invoke serious federal interests. These exceptions support federal question removal in this case.

        51.        First, the Complaint’s respective Counts raise the question of whether state usury

law claims or claims based on state usury law can be brought against a service provider like Elevate

consistent with federal statutes and FDIC oversight and regulation. Because the charging and

exportation of the interest rates by FinWise and Republic is expressly authorized by Section 1831d,

the Complaint’s claims are completely preempted. Under controlling law, removal is authorized

for this reason.

        52.        Second, the Complaint’s Counts also require construction and interpretation of the

federal regulatory scheme, including with respect to Elevate’s lawful role as a service provider.

The statutes, regulations and guidance that implement that federal regulatory scheme must be

considered and construed to determine the viability of the claims as alleged. Issues of federal law

and substantial federal policies accordingly are embedded in the resolution of this controversy.

Under controlling law, removal is authorized for this reason as well.

                                    COMPLETE PREEMPTION

              Section 27 of the Federal Deposit Insurance Act Preempts State Usury Claims

        53.        This action is removable because it falls under the “complete preemption”

exception to the well-pleaded complaint rule. The complete preemption doctrine allows for the

removal of cases in which the “pre-emptive force of [federal law] is so extraordinary that it




                                                   12
               Case 1:20-cv-01809 Document 1 Filed 07/02/20 Page 13 of 25




converts an ordinary state common-law complaint into one stating a federal claim for purposes of

the well-pleaded complaint rule.” Caterpillar, 482 U.S. at 393 (citation omitted).

         54.      It is undisputed that FinWise is a federally-insured, state-chartered bank existing

under the laws of Utah and Republic is a federally-insured, state-chartered bank existing under the

laws of Kentucky.1 Complaint ¶ 10. As such, loans made by FinWise and Republic are subject

to the provisions of Section 27 of the Federal Deposit Insurance Act (“FDIA” or “Section 27”), 12

U.S.C. § 1831d.

         55.      State-chartered banks subject to the FDIA enjoy the same preemption that national

banks are entitled to under the National Bank Act (“NBA”).

         56.      The Supreme Court has held that §§ 85 and 86 of the NBA completely preempt

state law usury claims against national banks. Beneficial National Bank v. Anderson, 539 U.S. 1

(2003). In particular, the Court stated that those sections provide the “exclusive cause of action”

for usury claims against national banks, and thus there is “no such thing as a state-law claim of

usury against a national bank.” 539 U.S. at 11. As a result, the Court found that state law claims

were completely preempted and removal was proper. Id.

         57.      Section 27, in turn, was drafted by Congress with the express purpose of allowing

state chartered banks to lend at rates set by the state where the bank is located, and accomplishes

that purpose by mirroring the language of Sections 85 and 86 of the NBA. Greenwood Tr. Co. v.

Com. of Mass., 971 F.2d 818, 827 (1st Cir. 1992) (surveying Congressional Record and text to



1 In determining whether a complaint includes any claims that are completely preempted, a “court may ‘look beyond
the face of the complaint to determine whether a plaintiff has artfully pleaded his suit so as to couch a federal claim
in terms of state law.’” Pryzbowski v. U.S. Healthcare, Inc., 245 F.3d 266, 274 (3d Cir. 2001) (quoting Jass v.
Prudential Health Care Plan, Inc., 88 F.3d 1482, 1488 (7th Cir. 1996)); see Pascack Valley Hosp. v. Local 464A
UFCW Welfare Reimbursement Plan, 388 F.3d 393, 399-402 (3d Cir. 2004), (considering evidence extrinsic to the
complaint to determine whether complete preemption applied and created federal jurisdiction); Palmer v. Kraft
Foods Global, Inc., 2014 U.S. Dist. LEXIS 10700, *9-15 (E.D. Pa. Jan. 29, 2014) (same).


                                                          13
              Case 1:20-cv-01809 Document 1 Filed 07/02/20 Page 14 of 25




hold that Section 27 must be read “in pari materia” with the [NBA], and holding that section 27

“derails any state-sponsored attempt to regulate the maximum interest chargeable by a federal

insured bank chartered in another state”).

        58.       Section 27 therefore gives state banks the right to charge a federally-prescribed

rate on loans that may exceed state usury caps and to “export” interest rates available in states

where the banks are located. 12 U.S.C 1831d(a); FDIC Advisory Opinion, Relationship of State

Usury Preemption Laws, FDIC-88-45 (June 29, 1988).

        59.     Section 27’s plain language makes clear that Congress intended to “prevent

discrimination against state-chartered” by allowing state-chartered banks to fully benefit from the

interest rates allowed in the states where they are located and place them on competitive footing

with national banks. 12 U.S.C 1831d(a). The ability to charge prevailing rates from the state

where banks are located assists those banks in making loans that are economically viable and helps

safeguard their stability.

        60.     Like Section 86, Section 27 creates the exclusive cause of action for actions

challenging allegedly usurious rate of interest in loans made by a state bank. 12 U.S.C 1831d(b).

        61.     Because Section 27 mirrors and applies the protections of §§ 85 and 86 of the NBA

to state-chartered, federally insured banks, the complete preemption analysis from Beneficial

National Bank is equally applicable to claims arising under Section 27. See Sawyer v. Bill Me

Later, Inc., 23 F. Supp. 3d 1359, 1363 (D. Utah 2014) (upholding the exportation of interest rates

after noting the identical language between Section 27 and §§ 85 and 86 of the NBA).

                    Involvement of Elevate as a Service Provider Does Not Impact
                             the Complete Preemption Analysis

        62.     The state-chartered banks’ use of Elevate as a service provider is appropriate,

lawful and does not impact the complete preemption of the state usury claims alleged in the


                                                14
             Case 1:20-cv-01809 Document 1 Filed 07/02/20 Page 15 of 25




complaint. Courts have long held that national and state-chartered banks may use service providers

to facilitate bank services while retaining the right to enjoy preemption of state law usury claims.

       63.     For example, in the seminal case of Marquette National Bank of Minneapolis v.

First of Omaha Service Corp., the plaintiff brought a lawsuit against two companies that did not

“extend credit or receive interest,” but instead received fees from a nationally chartered bank for

“solicit[ing] prospective cardholders” for loans made by the bank. 439 U.S. 299, 304-05 (1978)

(emphasis added). The plaintiff in Marquette sought to enjoin the two non-bank defendants from

“engaging in [the] solicitation of residents of the State of Minnesota” in violation of the usury

laws of Minnesota—an injunction that was entered by the Minnesota state court. Id. at 306

(emphasis added). The Supreme Court of Minnesota reversed the injunction, and upon grant of

certiorari by the Supreme Court of the United States, the decision of the Minnesota Supreme Court

was affirmed. Id.at 306-07.

       64.     In holding that the NBA permitted the making of loans at interest rates of the bank’s

home state of Nebraska, the Supreme Court noted that “the federal question presented for

decision” was whether the NBA applied to the operation of the lending program by the non-bank

defendants. Id.at 306-07 (emphasis added). The NBA applied, and permitted the bank and its

partners to offer the loans. Id. at 313.

       65.     Other courts have followed these cases and recognized that banks may properly

utilize third parties to assist them in the operation of their lending business without losing the

protections of the NBA. For example, the Fourth Circuit in Cades v. H & R Block, Inc., held that

usury claims based upon the “solicitation of out of state consumers by agents of a national bank”

are governed by Section 85 of the NBA. 43 F.3d 869, 873–74 (4th Cir. 1994).




                                                 15
             Case 1:20-cv-01809 Document 1 Filed 07/02/20 Page 16 of 25




       66.     In Krispin v. May Department Stores Company, the Eighth Circuit held that

consumers’ state law usury claims against a third party arising out of loans originated by a national

bank were completely preempted under the NBA notwithstanding the lack of a claim against the

national bank. 218 F.3d 919, 922-24 (8th Cir. 2000). The First Circuit has also recognized, “the

[NBA] explicitly states that a national bank may use ‘duly authorized officers or agents’ to exercise

its incidental powers.” SPGGC, LLC v. Ayotte, 488 F.3d 525, 532 (1st Cir. 2007) (quoting 12

U.S.C. § 24, Seventh).

       67.     Consistent with the statutory language, intent and effect of Section 27 – which

mirrors corollary provisions under the NBA – courts have also held that state-charted banks, like

national banks, may use service providers without impacting the application of federal preemption.

See Sawyer, 23 F. Supp. 3d at 1368-69 (applying complete preemption to claims involving agents

of state-chartered bank); State Farm Bank v. Reardon, 539 F.3d 336, 346 (6th Cir. 2008) (“federal

law provides [a state-chartered bank] with the authority to delegate the task of soliciting and

marketing its mortgage products to exclusive agents.”).

        The Sale of Participation Interests in FinWise RISE and Republic Elastic Products
                       Does Not Impact the Complete Preemption Analysis

       68.     FinWise and Republic sell participation interests in their respective credit

programs. Complaint ¶¶ 41, 73. Similar to the use of service providers, the state-chartered banks’

sale of such interest does not impact in any way that they are the lenders on their respective loan

products and are thus entitled to complete preemption.

       69.     This conclusion was recently affirmed in final rules issues by the FDIC and the

Office of the Comptroller of the Currency (“OCC”), the regulators with primary jurisdiction over

state-chartered and national banks, respectively. See FDIC Final Rule, Federal Interest Authority

(June 25, 2020) (to be codified at 12 C.F.R. Part 331); Permissible Interest on Loans That Are


                                                 16
             Case 1:20-cv-01809 Document 1 Filed 07/02/20 Page 17 of 25




Sold, Assigned, or Otherwise Transferred, 85 Fed. Reg, 33530-33536 (June 2, 2020) (to be

codified at 12 C.F.R. Part 7 and 160)Those rules make clear that state and national banks may

make loans at the rates allowed by the state where the bank is located, the usury laws of the

borrower’s state is preempted, and those interest rates continue to remain valid and enforceable

when those loans are later sold or assigned to non-banks. Id. These rules are consistent with

banks’ longstanding ability to fully participate in the secondary markets and ensure the proper

functioning of the credit markets.

                       The Claims in the Complaint are Completely Preempted

       70.     The claims in the Complaint are subject to complete preemption because each count

effectively challenges the amount of interest charged by the state-chartered banks. As noted above,

the District’s claims against Elevate all arise directly from, or relate to, the interest rates charged

by FinWise and Republic on the loans and the services Elevate provided to FinWise and Republic

in connection with the loans that the District describes as having been made “via FinWise and

Republic” and elsewhere as having been “offered, provided, serviced, and advertised to District

residents in conjunction with FinWise … and Republic.” Complaint ¶¶ 10, 22.

       71.     Specifically, each of the District’s claims against Elevate is grounded wholly or

substantially in the allegation that loans “offered” and “made via” FinWise and Republic were

usurious under the laws of the District. Compl. at ¶ 87(a) (alleging that Elevate violated the CPPA

by misrepresenting that the loans complied with District law), Compl. at ¶ 88(a) (alleging that

Elevate violated the CPPA by failing to disclose or adequately disclose that the loans contained an

APR in excess of District usury limits); Complaint at ¶¶ 91-92 (alleging that Elevate violated

CPPA because the loans were “predatory” and “high-cost” loans); Complaint at ¶¶ 95-96 (alleging

that Elevate violated the CPPA because the loans at issue violated District usury limits); and

Complaint at ¶ 102 (alleging that despite the acknowledged roles of two state chartered banks in

                                                  17
             Case 1:20-cv-01809 Document 1 Filed 07/02/20 Page 18 of 25




connection with the loans, Elevate violated District regulations and the CPPA because it did not

have a money lender license).

       72.     Because the crux of the claims against Elevate directly challenges the interest rates

charged by the state chartered banks, those claims are completely preempted. See, e.g. Krispin,

218 F.3d at 924 (where bank originated loans are serviced by third party, “state law usury claims

against the [third party] … implicate the N[ational] B[ank] A[ct], and the district court's decision

to exercise removal jurisdiction based on the complete preemption doctrine was not error”).

       73.     To the extent the claims challenge the ability of Elevate to perform functions as a

service provider to the state-chartered banks – who are, in fact, the lenders on the loans and charge

legally permissible interest rates – without holding a money lender license from the District, they

are also completely preempted.

       74.     To the extent the claims are based on the state-chartered banks’ sale of FinWise

RISE and Republic Elastic credit products, recent and definitive guidance makes clear that

complete preemption of state usury law is not impacted when loans are subsequently sold or

assigned to non-bank entities.

       75.     Accordingly, Plaintiff’s claims against Elevate based on alleged violations of

District usury laws and/or money lender license requirements support removal to federal court.

                                  SIGNIFICANT FEDERAL ISSUES

       76.     As a further basis for removal under Sections 1331 and 1441(a), Elevate relies on

the significant issues of federal law that must be resolved to determine the viability of the

Complaint’s state law claims. The Supreme Court has long recognized that federal question

jurisdiction also “lies[s] over state-law claims that implicate significant federal issues.” Grable &

Sons Metal Prods, Inc. v. Darue Eng’g & Mfg., 545 U.S. 308, 312 (2005). In such cases, the



                                                 18
             Case 1:20-cv-01809 Document 1 Filed 07/02/20 Page 19 of 25




question of whether federal question jurisdiction exists depends on “whether the state-law claim

necessarily [raises a] stated federal issue, actually disputed and substantial, which a federal forum

may entertain without disturbing a congressionally approved balance of federal and state judicial

responsibilities.” Id. at 308

       77.     To assess the propriety of a removal based on “significant federal issues,” the

Supreme Court has articulated a four-part test (the “Grable test), whereby federal jurisdiction over

a state law claim will lie if a federal issue is “(1) necessarily raised, (2) actually disputed, (3)

substantial, and (4) capable of resolution in federal court without disrupting the federal-state

balance approved by Congress.” Gunn v. Minton, 568 U.S. 251, 258 (2013) (citing Grable, 545

U.S. at 313-14).

       78.     If each of the elements in the Grable test is met, jurisdiction is proper because there

is a “‘serious federal interest in claiming the advantages thought to be inherent in a federal forum,’

which can be vindicated without disrupting Congress’s intended division of labor between state

and federal courts.” Id. (quoting Grable, 545 U.S. at 313-14). This doctrine “captures the

commonsense notion that a federal court ought to be able to hear claims recognized under state

law that nonetheless turn on substantial questions of federal law.” Grable, 545 U.S. at 312.

       79.     This case plainly satisfies the first two requirements in the Grable test because the

Complaint’s allegations and requested relief necessarily raise disputed federal issues.

       80.     A federal issue is “necessarily raised” here because an examination of the federal

statutes, regulations and regulatory guidance applied to state-chartered banks and their service

providers will be necessary to resolve the legal viability of the state law claims made in this case.

Whether the fact pattern in this case is subject to the “true lender” analysis set forth in the

Complaint and whether that analysis can displace the longstanding and robust federal regulatory



                                                 19
             Case 1:20-cv-01809 Document 1 Filed 07/02/20 Page 20 of 25




scheme that authorizes the exportation of interest rates and the use of service providers by state-

chartered banks will involve, in the words of Grable, the “validity,” “construction” and “effect”

of federal laws. Grable, 545 U.S. at 313. Indeed, the federal law questions — given the statutes,

regulations, and guidance — “overwhelmingly predominate” and removal is authorized for this

reason. Bender v. Jordan, 623 F.3d 1128, 1130 (D.C. Cir. 2010); District of Columbia v. Group

Hospitalization and Medical Servs., Inc., 576 F. Supp. 2d 51, 55 (D.D.C. 2008).

       81.     There also is no doubt that the issues of federal law are disputed. The parties have

a fundamental disagreement over whether the federal statutory scheme that overlays this

controversy has any impact for its resolution. The Complaint alleges that the structure of the loan

transactions and the interest rate they implement are unlawful under state law without regard to

the federal statutes, regulations or guidance, or the FDIC’s regulatory oversight. Elevate maintains

that the federal statutory scheme establishes that the challenged conduct is lawful and that state

law cannot provide to the contrary. This conflict meets the Grable test.

       82.     The next two requirements under the Grable test are met as well. The federal issues

raised by the Complaint’s allegations are substantial and they can properly be resolved by a federal

court without departing from the federal-state balance envisioned by Congress.

       83.     The strength of the federal interest is particularly profound.        Congress has

undertaken to regulate state chartered banks by statute to facilitate the soundness of the banking

system and avoid discrimination. Pursuant to that mandate the FDIC has been empowered to

oversee every aspect of the state-chartered banks’ operations, including their relations with their

service providers and the interest rates they charge. This lawsuit attacks the core purposes of that

regulatory scheme and the implications of that attack goes beyond the litigants to the federal

regulation of state-chartered banks as a whole. There is no colorable dispute that this controversy



                                                20
             Case 1:20-cv-01809 Document 1 Filed 07/02/20 Page 21 of 25




meets Grable’s standard. See Gilmore v. Weatherford, 694 F.3d 1160, 1174 (10th Cir. 2012) (“As

explained in Grable, a ‘substantial federal issue’ is one that ‘indicat[es] a serious federal interest

in claiming the advantages thought to be inherent in a federal forum.’ Such an interest is present

here.” (citation omitted)); Nicodemus v. Union Pac. Corp., 440 F.3d 1227, 1236 (10th Cir. 2006)

(“We agree that the contested interpretation of the federal land-grant statutes as between these

parties involves a substantial federal issue.”).

       84.      Moreover, given the strong federal interest reflected in the regulations and

regulatory objectives and given the nature of the Complaint’s collateral attack on the entire

regulatory scheme, the disposition of the Complaint’s state law claims “will ultimately have

implications for the federal docket one way or the other.” As a result, the proper federal-state

balance is preserved by allowing removal of this case to federal court. Board of Commissioners

of the Southeast Louisiana Flood Protection Authority-East v. Tennessee Gas Pipeline Co., 850

F.3d 714, 725 (5th Cir. 2017). As the state adjudications authorizing removal here will be limited

only to those cases involving state chartered banks and the exportation of interest rates, such

controversies already are a federal matter and the impact on state law usury claims will be minimal.

See Bender, 623 F.3d at 1131 (“microscopic” effect on federal-state division of labor satisfies the

Grable test).

       85.      In similar circumstances, courts in this Circuit and elsewhere have upheld removal

in keeping with the commonsense notion that a federal court should decide substantial issues of

federal law. Start with Grable, in which the Supreme Court upheld removal jurisdiction where the

parties’ dispute involved a state quiet title action involving whether the Internal Revenue Service

had given the plaintiff-landowner adequate notice of sale. The Court found that the principal

contested issue involved a substantial question of federal law, implicating a significant federal



                                                   21
             Case 1:20-cv-01809 Document 1 Filed 07/02/20 Page 22 of 25




interest — the meaning of a federal tax provision defining the requisite notice. Because the

meaning and import of the federal provision would be center stage, that issue, as the Court put it,

“sensibly belongs in a federal court.” Grable, 545 U.S. at 314-19. Indeed, in these circumstances,

the Court observed “there is no good reason to shirk from federal jurisdiction over the dispositive

and contested federal issue at the heart of the state-law title claim.” Id. at 319-20.

       86.     In Board of Commissioners, the Fifth Circuit arrived at the same conclusion in a

state court action alleging that offshore oil and gas exploration caused damage to coastal lands.

The court found that a right to relief, if established, would have to be drawn from federal law. The

resolution of the right to relief, moreover, had broad significance given its implications for the

federal regulatory scheme in determining whether federal law provided the right. Given the effect

for the federal regulatory scheme, the federal issues were sufficient to justify federal jurisdiction.

850 F.3d at 723-25.

       87.     In Bender, the D.C. Circuit upheld federal removal where a state court shareholder

suit was brought against the directors and president of a federal stock savings association for

mishandling the election of board seats. Applying the Grable test, the D.C. Circuit held that federal

questions overwhelmingly predominated because the agreements in the controversy were

“creatures of federal laws” implemented by a federal regulatory scheme. 623 F.3d at 1330-31.

The parties’ legal duties likewise could not be determined without a proper interpretation of federal

law or considering the role of a federal agency—the Office of Thrift Supervision. The analysis

supporting removal in Bender plainly could have been written with this case in mind.

       88.     Similarly, in Hornish v. King County, 899 F.3d 680 (9th Cir. 2018), landowners

brought an action against a county involving property rights in a rail corridor. The principal issue

concerned the meaning and import of the National Trails System Act on the scope of a railroad



                                                  22
              Case 1:20-cv-01809 Document 1 Filed 07/02/20 Page 23 of 25




easement. Plainly, the state court action involved a serious federal interest where the vindication

of the right turned on the construction of federal law. The Trails System Act also evoked and

implemented a congressional effort to convert unused rights of way into recreational trials. That

record again dictated, as it did Grable and the other cases, that “an important issue of federal law

that sensibly belongs in a Federal Court.” Id. at 690-91 (quoting Grable, 564 U.S. at 315).

        89.     Finally, similar reasoning was employed by this Court in District of Columbia,

where an action was filed in state court charging a non-profit charitable corporation with willfully

violating its federal charter and misappropriating assets. This conduct was alleged to have

breached the corporation’s service mission and charitable trust obligations. The critical contested

issue on resolving these claims revolved around the proper interpretation of the charter, an

inherently federal issue with substantial consequences. The federal government also had a strong

interest in how obligations were interpreted under a federal charter. Given the primacy and

consequences of the federal interpretation issues, sound judgment and division of labor led to the

conclusion that the dispute belonged in federal court. 576 F. Supp. 2d at 55-57.

        90.     The parallels between these cases and this case are direct and meaningful in terms

of allowing removal. Here, federal statutes including the FDIA and the BSCA, along with federal

regulations and regulatory guidance, permeate the controversy and determining their meaning and

import is pivotal in resolving the controversy raised in the Complaint. It is not debatable that the

regulatory structure, implemented, monitored, and over-seen by the FDIC, expresses substantial

federal policy and matters of serious federal concern. This is particularly true with respect to

interest rates, and their exportation, and to utilization of service providers by state-chartered banks.

These construction issues involving federal statutes, regulations and regulatory guidance sensibly

belong in federal court and will not overwhelm the federal docket or unduly disrupt state



                                                  23
             Case 1:20-cv-01809 Document 1 Filed 07/02/20 Page 24 of 25




prosecution of the great majority of usury claims. Removal thus is appropriate given the federal

issues embedded in resolving the issues presented.

                   SUPPLEMENTAL JURISDICTION UNDER 28 U.S.C. § 1367

       91.     This Court should exercise supplemental jurisdiction under 28 U.S.C. § 1367 over

any claims that are not independently removable. See 28 U.S.C. § 1367(a).

                          NOTICE TO STATE COURT AND PLAINTIFF

       92.     Counsel for Elevate certifies that pursuant to 28 U.S.C. § 1446(d), copies of this

Notice of Removal will be filed with the Clerk of the Superior Court of the District Columbia, and

served on Plaintiff promptly.

Dated: July 2, 2020                      Respectfully submitted,

                                           /s/_A. Scott Bolden_______
                                         A. Scott Bolden (D.C. Bar No. 428758)
                                         Maria B. Earley (D.C. Bar No. 484294)
                                         REED SMITH LLP
                                         1301 K Street, N.W., Suite 1000 – East Tower
                                         Washington, DC 20005
                                         Phone: (202) 414-9200
                                         Facsimile: (202) 414-9299
                                         abolden@reedsmith.com
                                         mearley@reedsmith.com

                                         James C. Martin (Pro hac motion forthcoming)
                                         REED SMITH LLP
                                         Reed Smith Centre, 225 Fifth Avenue
                                         Pittsburgh, PA 15222
                                         Telephone: (412) 288-3131
                                         Facsimile: (412) 288-3063
                                         jcmartin@reedsmith.com

                                         Travis A. Sabalewski (Pro hac motion forthcoming)
                                         REED SMITH LLP
                                         Riverfront Plaza - West Tower
                                         901 East Byrd Street, Suite 1900
                                         Richmond, VA 23219-4068
                                         Telephone: (804) 344-3400
                                         Facsimile: (804) 344-3410
                                         tsabalewski@reedsmith.com
                                         Counsel for the Defendant, Elevate Credit, Inc.

                                               24
            Case 1:20-cv-01809 Document 1 Filed 07/02/20 Page 25 of 25




                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing was served by

electronic mail and electronically filed with the Clerk of Court by using the CM/ECF system this

2nd day of July 2020, which will send a notice of electronic filing to all parties or counsel of record

registered with the CM/ECF system as identified on the service list below.



                               Wendy J. Weinberg
                               Office of The Attorney General for the District of Columbia
                               441 4th Street NW, Suite #1100
                               Washington, DC 20001
                               Counsel for the District of Columbia




                                               /s/_A. Scott Bolden____________
                                               A. Scott Bolden (D.C. Bar No. 428758)




                                                  25
